Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
As a result of his refusal to trim his beard, petitioner, a prison inmate, was found guilty of violating prison disciplinary rules prohibiting inmates from having a beard or mustache in excess of one inch in length and refusing a direct order. Petitioner argues that respondent’s determination is not supported by substantial evidence because he was not informed that the medical authorization he had previously received to grow his beard in order to cover a skin condition had been rescinded by the Superintendent. Inasmuch as there is evidence in the record that petitioner was notified by a correction officer that the medical authorization was no longer valid, we find that substantial evidence supports the determination of guilt.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.